                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             CHARLESTON DIVISION

BILLY JOE GRIGGS,                               §
           Petitioner,                          §
                                                §
vs.                                             §   CIVIL ACTION NO. 2:18-01379-MGL

                                                §
WARDEN OF WATEREE RIVER                         §
CORRECTIONAL INSTITUTION,                       §
         Respondent.                            §



        ORDER ADOPTING THE REPORT AND RECOMMENDATION,
      GRANTING RESPONDENT’S MOTION FOR SUMMARY JUDGMENT,
       AND DISMISSING PETITIONER’S PETITION WITH PREJUDICE

         This case was filed as a petition for writ of habeas corpus (petition) under 28

U.S.C.

§ 2254. Petitioner Billy Joe Griggs (Griggs) is proceeding pro se. The matter is before

the Court for review of the Report and Recommendation (Report) of the United States

Magistrate Judge suggesting Respondent Warden of Wateree River Correctional

Institution’s (Warden) motion for summary judgment be granted, and Griggs’s petition

be dismissed with prejudice. The Report was made in accordance with 28 U.S.C. § 636



                                            1
and Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court.                  The

recommendation has no presumptive weight.           The responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261, 270 (1976).

The Court is charged with making a de novo determination of those portions of the

Report to which specific objection is made, and the Court may accept, reject, or modify,

in whole or in part, the recommendation of the Magistrate Judge or recommit the matter

with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on January 18, 2019, ECF No. 29, but

Griggs failed to file any objections to the Report. “[I]n the absence of a timely filed

objection, a district court need not conduct a de novo review, but instead must ‘only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d310, 315 (4th

Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee's note). Moreover, a failure to

object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the

standard set forth above, the Court adopts the Report and incorporates it herein.

Therefore, it is the judgment of the Court the Warden’s motion for summary judgment is

GRANTED, and Griggs’s petition is DISMISSED WITH PREJUDICE.

       To the extent Griggs requests a certificate of appealability from this Court, that

certificate is DENIED.




                                             2
      IT IS SO ORDERED.

      Signed this 13th day of March, 2019, in Columbia, South Carolina.



                                                   s/ Mary Geiger Lewis
                                                          MARY GEIGER LEWIS
                                                   UNITED      STATES   DISTRICT
JUDGE


                                   *****
                        NOTICE OF RIGHT TO APPEAL

      The parties are hereby notified of the right to appeal this Order within thirty days

from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate

Procedure.




                                           3
